Citation Nr: 1235586	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for a left hand disorder.  

3.  Entitlement to service connection for a left ear hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for right hand cyst.  

7.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for a dental disorder, claimed as gum disease.  

9.  Entitlement to an initial compensable rating for a right ear hearing loss disability.  

10.  Entitlement to a permanent and total rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and S. P.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran was born in February 1946 and served on active duty from December 1964 to December 1968.  His awards and decorations included the Vietnam Service Medal with two bronze stars and the Republic of Vietnam Campaign Medal with 60 device.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2010, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denials of entitlement to service connection for arthritis, a left hand disorder; a left ear hearing loss disability; tinnitus; an eye disorder; a right hand cyst, a psychiatric disorder, and a dental disorder.  The RO also confirmed and continued the initial noncompensable rating for the Veteran's service-connected right ear hearing loss disability, as well as its denial of entitlement to a permanent and total disability rating for pension purposes.  Thereafter, the case was returned to the Board for further appellate action.

In June 2010, during the course of the appeal, the Veteran had a video conference with a Veterans Law Judge, who has since retired from the Board.  Inasmuch as the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was offered an opportunity to have another hearing before a Veterans Law Judge who would participate in the decision.  However, in February 2012, the Veteran declined that offer and requested that his case be considered based on the evidence of record.  Accordingly, the Board will not schedule another hearing and will proceed to the merits of the appeal.  

After reviewing the record, the Board is of the opinion that still additional development of the evidence is warranted with respect to the issues of entitlement to service connection for a psychiatric disorder and entitlement to a permanent and total disability rating for pension purposes.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Arthritis was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  The presence of a chronic, identifiable left hand disorder has not been established.  

3.  The presence of a left ear hearing loss disability has not been established.  

4.  Tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  
  
5.  The presence of a chronic, identifiable eye disorder has not been established.  

6.  A right hand cyst was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

7.  The presence of a dental disorder, claimed as gum disease, has not been established.  

8.  The Veteran has Level I hearing acuity in his service-connected right ear, and he is not totally deaf in his nonservice-connected left ear.  


CONCLUSIONS OF LAW

1.  Arthritis is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The claim left hand disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  .  

3.  The claimed left ear hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).  

4.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

5.  The claimed eye disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

6.  A right hand cyst is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

7.  The claimed dental disorder, claimed as gum disease, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150, 17.161 (2011).  

8.  The criteria have not been met for entitlement to an initial compensable rating for a right ear hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for pes planus and entitlement to an increased rating for the residuals of a left biceps injury.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected left ear hearing loss disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria, generally, for stabling entitlement to a permanent and total disability rating for pension purposes.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting the Veteran's treatment at or through the Rochester Psychiatric Center from July to August 1982; records reflecting the Veteran's treatment at or through the North Point Health and Wellness Center (formerly the Pilot House Health Center) from August 1999 to March 2008; records reflecting the Veteran's treatment at or through the North Memorial Hospital from January to May 2003; records from the Hennepin County Medical Center, reflecting the Veteran's treatment from April 2004 to December 2006; the Veteran's records from the Social Security Administration; and the transcript of the Veteran's June 2010 hearing before a Veterans Law Judge.  

In June 2007, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination report shows that the VA examiner interviewed and examined the Veteran; documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the report of the VA examination s is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Although the June 2007 VA examiner did not review the Veteran's claims file, VA did attempt to rectify that situation.  VA scheduled the Veteran for audiologic examinations in April 2009 and May 2011, at which such a review was to take place.  However, the Veteran did not report for those examinations and has not offered evidence of good cause for not reporting.  Therefore, the Board finds that the June 2007 VA examiner's failure to review the claims folder was not prejudicial to the Veteran.  

During the course of the appeal, the record suggests that there may be outstanding evidence concerning the Veteran's inservice treatment on board the USS Loyalty, as well as at the North Point Health and Wellness Center.  However, the Veteran's service personnel records show that from April 1965 through December 1968, he was treated on many occasions by medical personnel on board the USS Loyalty.  Nevertheless, VA made multiple additional requests for such records through official channels, such as the National Personnel Records Center and the Personnel Information and Exchange System (PIES).  However, those efforts met with negative results, and the Board is unaware of any repository where those records might otherwise be stored.  While requests for evidence from the North Point Health and Wellness Center produced records of the Veteran's treatment from August 1999 to March 2008, they did not result in the acquisition of records beyond that date; and there is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Service Connection Claims

The Veteran contends that his arthritis, left hand disorder, left ear hearing loss disability, tinnitus, eye disorder, right hand cyst, and dental were first manifested in or as a result of service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeals will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to 

establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis  

In addition to the foregoing, there are laws and regulations which permit presumptive service connection for certain disabilities, such as arthritis.  Service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the law and regulations governing presumptive service connection, the failure to meet those requirements is not dispositive.  As noted above, service connection may be established when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A review of the Veteran's service treatment records, and the reports of his November 1964 service entrance examination and the report of his December 1968 service separation examination, are negative for any complaints or clinical findings of arthritis in any of his joints.  Indeed, during his service separation examination, his upper extremities, lower extremities, and spine were found to be normal.  Moreover, there were no findings of arthritis during the first year after the Veteran's separation from service.  The lack of evidence of arthritis in service is probative evidence against the Veteran's claim.

Arthritis was not manifested until April 2004 when X-rays from the Hennepin County Medical Center confirmed the presence of mild osteoarthritis in his right second metacarpophalangeal joint.  Arthritis of the right knee was first manifested in December 2006, during treatment at the North Point Health and Wellness Center.  Both instances occurred approximately 40 years or more after service, and there is no evidence of a nexus to service.  There is no opinion from a health care professional or an individual otherwise qualified to render such opinions that either disorder is due to any event in service.  Moreover, the Veteran's contentions of chronic arthritic pain since service are not supported by objective evidence of continuing symptomatology during the years since service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service further militates against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (where the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Absent evidence of arthritis in service, and absent competent evidence of a nexus between the Veteran's current arthritis and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for arthritis is not warranted, and that issue on appeal is denied.

The Left Hand  

A review of the evidence is also negative for any complaints or clinical findings of a left hand disorder in service.  Indeed, the reports of his service entrance and separation examinations show that his upper extremities were normal.  The Veteran states that he had left hand surgery in 1977 at Strong Memorial Hospital.  However, in June 2007, that facility reported that it could not identify the Veteran as having been a patient.  Indeed, the post-service treatment records are negative for any complaints or clinical findings of a left hand disorder of any kind.  

Absent evidence of a chronic, identifiable left hand disability in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left hand disorder is not warranted, and that portion of the appeal is also denied.

The Left Ear Hearing Loss Disability  

In addition to the foregoing law and regulations applicable to service connection, there are VA regulations particular to service connection for a hearing loss disability.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

During his November 1964 service entrance examination, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
-5 (5)
-5 (5)
10 (20)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During the Veteran's service entrance examination, speech recognition testing was not performed.  

Thus, at the time of the Veteran's entry onto active duty, his left ear hearing acuity was presumed to be in sound condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

During service, the Veteran performed duties as a Diesel Mechanic in the Navy.  Therefore, it is reasonable to expect that he would have had noise exposure during service.  However, the Veteran's service treatment records are also negative for any complaints or clinical finding of a left ear hearing disability.  In addition, the Veteran's service personnel records show that in June 1965 and February 1967 audiograms were also normal.

During audiometric testing in December 1967, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
25
25
LEFT
5
10
20
20
0

Again, speech reception testing was not performed.  

While the puretone thresholds were higher than during the Veteran's service entrance examination, they were still within normal limits for VA purposes in his left ear.  

During his December 1968 service separation examination, the Veteran's auditory acuity was 15/15, bilaterally, for the whispered and spoken voices.  

In June 2007, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  He reported noise exposure in service as a diesel mechanic, as well as from the sounds of gunfire.  He also reported exposure to factory noise after service.  

During audiometric testing, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
30
35
LEFT
10
35
20
25
20

Speech reception testing revealed speech recognition ability of 96 percent, bilaterally.  

Following the VA examination, the examiner stated that by VA standards, the Veteran's left ear auditory acuity was normal.  

Although the Veteran continues to report diminished auditory acuity in his left ear, he has presented no competent objective evidence to showing that he has a current hearing loss disability, under VA criteria, in his left ear.  As noted above, VA scheduled the Veteran for two additional VA audiologic examinations in April 2009 and May 2011.  However, he failed to report for either one of those examinations without good cause.  

Absent evidence of a chronic, identifiable left ear hearing loss disability in service or currently, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left ear hearing loss disability is not warranted, and to that extent, the appeal is also denied.

Tinnitus  

A review of the evidence is negative for any complaints or clinical findings of tinnitus in service.  Indeed, the reports of his service entrance and separation examinations show that ears and eardrums were normal.  

During his June 2007 VA audiologic examination, the Veteran did report a 12 year history of tinnitus.  Although he now believes that such a disorder is the result of service, he has presented no competent objective evidence of continuing symptomatology for many years after service, nor has he presented any evidence of a nexus between his current diagnosis of tinnitus and service from any individual competent to render such an opinion.  In fact, the June 2007 VA examiner noted that by the Veteran's own report, his tinnitus had not had its onset for 27 years after service.  Therefore, the VA examiner concluded that it was not at least as likely as not that the Veteran's tinnitus was related to service.  

In sum, the preponderance of the evidence is against a finding that the Veteran had tinnitus in service or that there is a nexus between his current diagnosis of tinnitus and any event in service.  Again, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted, and that issue is also denied.

The Eyes  

The report of the Veteran's November 1964 service entrance examination shows that he responded in the affirmative, when asked if he then had, or had ever had, eye trouble.  He also reported that he wore glasses.  On examination, his uncorrected visual acuity for distant vision was 20/160 in his right eye and 20/200 in his left eye, each correctable to 20/20.  Otherwise, an examination of his eyes, pupils, and ocular motility was normal.  Moreover, an ophthalmoscopic examination was normal.

While the Veteran's visual acuity at the time of his entry in service was diminished, it should be noted that refractive error of the eye is not a disease or injury subject to service connection.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this regard, VA's General Counsel has held, that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Further, the VA General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this regard, there is no evidence that in service, the Veteran sustained any superimposed eye disease or injury which further diminished his visual acuity.  In fact, there was no deterioration in his visual acuity at the time of his service separation examination.  Uncorrected, his visual acuity for distance was 20/100 in the right eye and 20/200 in the left eye.  As at entry, both eyes were correctable to 20/20.

There were no further complaints or clinical findings of an eye disorder of any kind until May 2003.  At that time, the Veteran was treated at North Memorial Hospital for a left corneal abrasion after splashing wood stripper in his eye.  However, there was no evidence of chronic, identifiable eye pathology or residual disability, let alone a relationship to service.  

Absent the presence of chronic, identifiable eye pathology, the Veteran does not meet the criteria for service connection.  Therefore, service connection for an eye disorder is not warranted and that issue, too, is denied.

The Right Hand Cyst  

A review of the record is negative for any complaints or clinical findings of a right hand cyst in service.  Indeed, his service entrance and separation examinations, show that his upper extremities were normal.  

A probable right hand granuloma was first manifested in April 2004, during the Veteran's treatment at the Hennepin County Medical Center.  Not only was that occurrence more than 35 years after his separation from service, there is no competent evidence of a nexus to service from a health care professional or other individual qualified to render such an opinion.  

Inasmuch as the preponderance of the evidence is against a finding of a right hand cyst in service, and inasmuch as the preponderance of the evidence is against a finding of a nexus to service, the criteria for service connection are not met.  Therefore, service connection for a right hand cyst is not warranted, and to that extent, the appeal is also denied.

The Dental Disorder  

A review of the Veteran's November 1964 service entrance examination, is negative for any complaints clinical findings of gum disease or a dental disorder of any kind.  Indeed, his dental condition was deemed acceptable.  

In January 1965, teeth numbers 19, 30, and 31 were extracted.  

In June 1967, the Veteran was treated for ginigivitis.  

During the Veteran's December 1968 service separation examination, it was noted that teeth numbers 16, 17, 31, and 32 were missing.  The examiner characterized the additional dental defects and diseases as Type III, Class I.  

The Veteran's post-service treatment records are negative for a chronic, identifiable dental disorder of any kind.  

Generally, VA disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  In this regard, the United States Court of Appeals for Veterans Claims has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  However, periodontal disease is not a disabling condition subject to compensation under VA law and regulations, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  Obviously, the predicate for such treatment is that the Veteran actually have periodontal disease, currently.  In this case, the record is completely negative for a current disorder.  Moreover, to date, the Veteran has not responded to VA's request for evidence of gum disease since service.  

Absent evidence of current gum disease, the criteria for VA outpatient treatment are not met.  Accordingly, such treatment is not warranted, and the appeal is denied.  

In arriving at this decision, the Board notes that the RO considered the Veteran's claim with respect to compensation purposes only.  Although it did not do so with respect to the question of entitlement to VA outpatient dental treatment, such an omission is not prejudicial to the Veteran.  Indeed, the absence of a current dental disorder is dispositive.  Accordingly, the Board finds no need for further development of the claim to address the question of entitlement to VA outpatient dental treatment.  

The Increased Rating Claim

The Veteran seeks entitlement to an initial compensable rating for his service-connected left ear hearing loss disability.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

When, as here, impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a numerical designation of I.  If, however, the veteran is totally deaf in his non-service- connected ear as well as his service-connected ear, compensation is payable as if both ears were service connected.  38 C.F.R. § 3.383. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A review of the record discloses that the Veteran is not totally deaf in his nonservice-connected left ear; and, therefore, he is assigned a numeric designation of I for hearing impairment in that ear.  In his service-connected right ear, the VA audiologic evaluation performed in June 2007, revealed that his average puretone threshold in the applicable voice range was 30 decibels and that his speech recognition was no worse than 96 percent.  Such findings were also compatible with Level I hearing.  

When the numeric designation of I for the Veteran's left ear is combined with the numeric designation of I for the Veteran's right ear, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect.  38 C.F.R. § 4.85, Table VII.  Thus, an initial schedular compensable rating for the Veteran's service-connected right ear hearing loss disability is not warranted.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3. 

ORDER

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for a left hand disorder is denied.  

Entitlement to service connection for a left ear hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for an eye disorder is denied.  

Entitlement to service connection for right hand cyst is denied.  

Entitlement to service connection for a dental disorder, claimed as gum disease, is denied.  
Entitlement to an initial compensable rating for a right ear hearing loss disability is denied.  


REMAND

The Veteran also seeks entitlement to service connection for a psychiatric disorder, claimed as PTSD.  He contends that it was first manifested by episodes of misbehavior in service and incarceration for aggravated assault shortly after his separation from service.  

The Veteran's service personnel records show that he received non-judicial punishment on 4 occasions for various infractions involving disobedience, and, on one occasion, striking a superior noncommissioned officer.  They also show that his superiors counseled him for lax obedience.  

The Veteran reports that in 1969, following service, he was convicted of aggravated assault that occurred in 1969 and that he was incarcerated from February to November 1970 at the Vandalia Correctional Facility in Vandalia, Illinois.  He suggests that he received mental health treatment during his incarceration and requests that VA obtain the records of that treatment.  In July 2008, he reported that such records could be obtained through the Madison County Court House in Edwardsville, Illinois.  

In August 2008, VA requested the foregoing records through the Madison County Court House in Edwardsville, Illinois.  In October 2008, the Madison County Court House replied that once an individual has been sentenced to prison, the Circuit Clerk's office did not retain any records.  It was noted that those records should be available from the facility where the Veteran was incarcerated.  It was also noted that the Circuit Clerk's office did have records of defendants prior to conviction but that those records were confidential and never copied for anyone without a court order.  

To date, VA has not requested the Veteran's mental health treatment records directly from the Vandalia Correctional Facility.  However, they could well be relevant to the Veteran's claim.  

Finally, the Veteran contends that he is permanently and totally disabled and, therefore, precluded from obtaining or retaining substantially gainful employment.  As such, he maintains that he is entitled to VA pension benefits.  

Generally, VA shall pay pension benefits to each Veteran who meets the following criteria:  that he had active service for 90 days, a portion of which was during a period of war; that he meets the net worth requirements and does not have an annual income above the applicable maximum pension rate; and that he is permanently and totally disabled due to nonservice-connected disability not the result of his own willful misconduct.  38 U.S.C.A. § 1521, 1522; 38 C.F.R. § 3.3.  The criteria for permanent and total disability is presumed if the Veteran is 65 years of age or older.  38 U.S.C.A. § 1513; 38 C.F.R. § 3.3(a)(3)(vi)(A).

In this case, the Veteran served for more than 90 days during the Vietnam era.  Thus, he meets the wartime service criteria of 38 U.S.C.A. § 1521.  The next determination is whether the Veteran is permanently and totally disabled due to nonservice- connected disabilities.  The Veteran is 66 years of age, and, as such, is presumed to be permanently and totally disabled.  Therefore, the final question is whether he meets the income, net worth, and employment requirements.  

In June 2008, the Social Security Administration denied the Veteran's claim of entitlement to Social Security benefits.  However, in June 2009, the Social Security Administration informed VA that the Veteran was receiving benefits and that they were scheduled to be paid at the rate of $733.00 per month (or $8796.00 per year) commencing in December 2008.  It is unclear from the current record whether he is still receiving such benefits, and if so, whether they constitute Social Security Disability Insurance, Supplemental Security Income, or some other form of benefit.  

Effective December 1, 2008, the maximum annual rate of VA improved pension benefits for a veteran without spouse or child was $11,830.00.  
In May 2011, the RO requested that the Veteran complete VA Form 21-527, Income-Net, Worth Statement, and Employment Statement.  However, to date, he has failed to return his completed form to VA.  

In light of the foregoing, it is imperative that the Veteran return a completed VA Form 21-527, Income-Net, Worth Statement, and Employment Statement.  In this regard, it is also necessary to confirm whether the Veteran is receiving Social Security benefits.  

In light of the foregoing, the Board is of the opinion that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is remanded for the following actions:  

1.  Request records of the Veteran's mental health treatment, during his incarceration from February to November 1970 at the Vandalia Correctional Facility in Vandalia, Illinois.  Such records must be requested directly from that institution.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).  

2.  Request that the Social Security Administration confirm or deny that the Veteran is receiving Social Security benefits, and, if so, the nature (Social Security Disability Insurance or Supplemental Security Income, or other benefit) and monthly amount of those benefits.

If the Veteran is receiving Social Security benefits, request that the Social Security Administration provide the documents associated with the award of those benefits.  Such documents should include, but are not limited to, the initial award letter and any medical records supporting that grant of benefits.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  Make another request to the Veteran to complete VA Form 21-527, Income-Net, Worth Statement, and Employment Statement.  In so doing, the RO/AMC should enlist the services of the Veteran's representative.  The RO/AMC should also advise the Veteran that it is his responsibility to cooperate in the development of his claim and that the failure to do so could result in the denial of the claim.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development, such as the scheduling of any necessary VA examinations.  Then readjudicate the issues of entitlement to service connection for a psychiatric disorder, claimed as PTSD and entitlement to a permanent and total disability rating for pension purposes.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


